COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00006-CV


Fort Worth Independent School             §    From the 271st District Court
District
                                          §    of Wise County (CV10-10-820)
v.
                                          §    January 9, 2014

Joseph Palazzolo                          §    Opinion by Justice Meier

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court denying Fort Worth Independent School District’s motion for summary

judgment is reversed and we render a judgment that Joseph Palazzolo take

nothing on his claims under the Whistleblower Act. See Tex. R. App. P. 43.2(c).

      It is further ordered that Appellee Joseph Palazzolo shall pay all costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _________________________________
                                        Justice Bill Meier